Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 1 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 2 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 3 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 4 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 5 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 6 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 7 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 8 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                         Main Document    Page 9 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                        Main Document    Page 10 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                        Main Document    Page 11 of 13
Case 6:19-bk-10365-WJ   Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55   Desc
                        Main Document    Page 12 of 13
        Case 6:19-bk-10365-WJ                      Doc 11 Filed 04/15/19 Entered 04/15/19 13:26:55                                     Desc
                                                   Main Document    Page 13 of 13



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): APPLICATION OF CHAPTER 7 TRUSTEE TO
EMPLOY LEVENE, NEALE, BENDER, YOO & BRILL L.L.P. AS GENERAL BANKRUPTCY COUNSEL will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 15, 2019, I checked the CM/ECF docket for this bankruptcy case and determined that the following persons are on
the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Todd A. Frealy (TR) taftrustee@lnbyb.com, taf@trustesolutions.net
    •   Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
    •   Gary S Saunders Linda@saunderslawoffice.com,
        Gary@saunderslawoffice.com;Arthur@saunderslawoffice.com
    •   Valerie Smith claims@recoverycorp.com
    •   United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) April 15, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor
Mary Elizabeth Plyler
6740 Ivanpah
Twentynine Palms, CA 92277
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 15, 2019           Megan Wertz                                                           /s/ Megan Wertz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
